DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on October 14, 2020.
The prior art rejection(s) based on Yaguchi, Hsu and Badwal have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yaguchi et al. (US 2010/0015503) in view of Kong et al. (US 2013/0137008)
For claims 1 and 15: Yaguchi teaches a fuel cell module comprising fuel cells 200 arranged in a cell stack in an axial direction and an air supply system configured to supply air into an air distribution space 230 “gas introduction portion” in a primary air flow via at least one passage opening 225d “gas introducing conduit” (Yaguchi in [0049-0054], [0064]).  As shown in Fig. 2, the air supply system is arranged completely radially outside the cell stack.  
Yaguchi does not explicitly teach the passage opening being configured such that an amount of air supplied radially from the air supply system in the primary air flow at a respective 
	For claims 2, 3, 8 and 16:  As to the air supply system being configured to supply air only to a supply region having an axial extent in the axial direction which is smaller than the total axial extent of the cell stack and as to the air supply system configured such that the air is conducted directly onto a component in heat exchange with the cell stack for dissipating exhaust gas of the fuel cells and such that the air is conducted directly onto an exhaust gas passage in heat exchange with the cell stack for dissipating exhaust gas of the fuel cells, it is asserted that claims directed to an apparatus must be distinguished from the prior art in terms of structure and not function. Thus, the limitations preceded by the linking phrase “configured to” or “configured such that” have not been given patentable weight as the functional limitations fail to further limit the claimed apparatus by merely reciting limitations of intended use and which fail to give breadth or patentable meaning to the apparatus claim in terms of structure. 
	For claim 4-6, 17 and 18:  In Yaguchi, as to the first residual region and second residual region having an axial extent in which no air is supplied, it is asserted that claims directed to an 
For claims 9 and 11:  In Yaguchi, the fuel cells have a round outer contour transverse to the axial direction and with exhaust gas passages arranged at the outer contour. (Figs. 19-34)  As to each fuel cell having four exhaust gas passages each with one passage opening associated therewith, Yaguchi teaches multiple gas inlet openings and gas outlet openings. (Yaguchi in [0177] et seq.)  It is asserted that optimization of the number of passage openings and associated exhaust gas passages is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  Furthermore, a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

	The teachings of Yaguchi and Kong are discussed above.
 	As to the cell stack being arranged in an insulation sleeve having passage openings in the supply region, Badwal in the same field of endeavor teaches a ceramic cylindrical sleeve for a fuel cell stack. (Badwal in col. 7 lines, 56-67)  It is asserted that the skilled artisan would readily understand a ceramic cylindrical sleeve as being an insulating sleeve.  Furthermore, the skilled artisan would find obvious to modify Yaguchi with an insulation sleeve.  The motivation for such a modification is to ensure that the fuel and oxidant gas flows are kept apart. (Id.)

Allowable Subject Matter
Claims 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for the indication of allowable subject matter are maintained as previously set forth in the Office action of November 30, 2017.

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered and are persuasive.  The prior art rejection based on Yaguchi and Hsu has been withdrawn.  A new ground(s) of rejection is made based on Yaguchi and Kong for the reasons as set forth in the present Office action.  To the extent that applicant’s arguments may be applicable: 

The argument that the air distribution space of Yaguchi does not completely radially surround the cell stack is not found persuasive.  The examiner notes that Yaguchi is mapped differently in the present Office action so that gas introduction portion 230 is the air distribution space.  As shown in Fig. 2 of Yaguchi, the air distribution space is arranged completely radially outside the cell stack as recited in the claims.  While the argument that the air distribution space of Yaguchi does not completely radially surround the cell stack may have merit, it is noted that the claims are silent on a “surround the cell stack” feature.
 It is noted that arguments for Badwal appear to be directed to this reference failing to remedy alleged deficiencies in Yaguchi.  To this end, arguments for Badwal are not found persuasive in overcoming the present rejection(s).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722